Citation Nr: 1448030	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-26 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran and Mrs. C.

ATTORNEY FOR THE BOARD

G. Slovick, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1972 to September 1974.  

The claim is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Judge.  A transcript of the hearing is in the Veteran's file

While on appeal in a rating decision in February 2014, the RO granted service connection for a right knee disability. 


FINDING OF FACT

The current left knee disability with meniscectomy and degenerative joint disease is the result of service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability with meniscectomy and degenerative joint disease are met.  38 U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the Board is granting the claim of service connection for a left knee disability, VCAA compliance need not be addressed further.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service. 38 U.S.C.A. § 1110 (wartime service).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, also referred to as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).





Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 

Evidentiary Standards

 VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).






Evidence

The service treatment records do not document any complaint or finding of a left knee abnormality. 

After service in July 1980, private medical records show that the Veteran had a meniscectomy for a torn meniscus of the left knee.  

In September 2009, VA records show that the Veteran had not been seen by a physician in thirty years.

In statements and testimony, the Veteran stated that in service he injured his right knee and his left knee during training.  The Veteran explained that his knees were swollen and that he was taken to a clinic where his knees were wrapped with ace bandages.  

In March 2010 in a statement, the Veteran's friend, D.C. stated that he served with the Veteran and he had helped take the Veteran to the clinic and the Veteran's knees were bandaged when the Veteran returned to their barracks.  

In April 2011 and October 2011, the Veteran's mother and wife submitted statements in support of the Veteran's claim.  The witnesses stated that the Veteran suffered from painful and swollen knees after his discharge from service and that Veteran had stated the he injured his knees during service.

On VA examination in May 2014, the Veteran stated that he injured his left knee in service and that he has had pain ever since.  The diagnoses were left knee degenerative joint disease and meniscectomy.  





The VA examiner concluded that it was less likely than not that the left knee disability was due to service, because the  service treatment records did not show left knee treatment.  The VA examiner stated if left knee pathology was documented in service the claim should be reopened and reevaluated.  

Analysis

On the basis of the service treatment records alone, a left knee disability was not affirmatively shown to be present in service.  But the absence of in-service documentation is not dispositive as to whether the disability was the result of service.

The Veteran is competent to describe a left knee injury and symptoms of an injury.  
And the Veteran's account is supported by the statement of a witness who served with the Veteran and the witness stated that he had helped take the Veteran to the clinic and the Veteran's knees were bandaged when the Veteran returned to their barracks. 

As for the evidence against the claim, the VA examiner concluded that it was less likely than not that the left knee disability was related in service, citing the lack of evidence of left knee treatment in service. 

While there is no contemporaneous documentation of a left knee injury or treatment in service, the Veteran's statements and the statement of the witness about a left knee injury in service are credible.

In weighing the evidence, the Board cannot conclude that the preponderance of the evidence is against the claim.  Therefore the Veteran prevails.  








See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the Veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left knee disability with meniscectomy and degenerative joint disease is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


